OFFICE OF   THE   AlTORNEYGENERAL    OF TEXAS
                     AUSTIN




             on8 ama




             tteagted to benoara +I, the Go..
             suem? bin In,
            6worn In by the,&.   Supt.
                       atien on the Bboferm
       fiorable     Sam L. XaTrisOA, paf?e2




                Onder krtio1f3 a7lA. ?evlesd    Civil Statutea      cf Texaa.
;   a person   la dlequsllfl8d    trord serving as a trustee of a oommoi
:_ #&&#l d%.8triOt it ha ia not a gamed            votI3rIn the dietrlot.
' 0pWonm No. O-425 aril&. O-3554 by this departmut.
1,
c                CmM.idate WB*'was not a qualltied voter and wae in-
   &Qiblo      for ths offioe.      iiomvor, he rsoeived a majority ot
!: @e votes oaet et the sleetion. Candidate           *An thsr4toro     IME
   nab cleated     to the offloe.     Opinion Ko. C-2632-A and Eipinlon
~, ~,~0-302& by this depart-me&.
                    Yotea   cast for an lneligib3s oaadiaate                     rust     be
                                   whether ox not him opponent
    tara,lnto lo wunt in detsnaining
  rmsritmd tiarrjorityof the rotao o~rrt. Allan v. Flaklsr,
                                                          116
; Z4%66 36, 9 8. PI’* (ad) 731.
                Siigae oaadldata              *B* wu      ebotml  but la not allelbl~,
    ai& ourdtllate   =A” ~68 not              elaotmj     althea$h aU&blo,   it ir
    01lf   aplabn     tPat    thr;re     i*   4 V484nuf     ia   the   4fii44,          see    0plaloi.t
    Ho.    6-304.      ?rrtaining         them&,          Artiole 2745, sups,                 protidom
                              AU       rseaneisn rhall be filled by               th4
            Gount;‘&~d         or Tru8toes feart+e r8nuslna6rof the
            term    in whloh the va~anoy OOQurs. . . .'-
              i&ah ot the oplnione   by thie departmnt, ~01'&10ml
    abora oontaia a snore exhaustive  Qlsuu6slon of these qaorOloaa.
    9!heyrre enaloasd horerrith ?Or pour furthor  M'oFsartlan.

                                                                 Yom3 verf       tru;Ly




                                                                                              APPROVE0
                                                                                               OPlnloN
                                                                                              coMwll-rec
                                                                                              BYOlN.YI”
                                                                                          @